Carpenter, J.
This is a suit to partition a house and lot, which complainant and defendant, who are brothers, own as tenants in common. The decree of the lower court ordered the property to be sold, and the proceeds of sale divided. Defendant claims compensation, out of these proceeds, for the reasonable worth of caring for and maintaining for many years the aged mother of complainant and himself. The trial court disallowed said claim, and the correctness of this decision is the sole question raised by this appeal.
We think the claim was properly disallowed. The testimony clearly proves, as found by the trial judge, that defendant maintained his mother under an agreement with complainant that, as compensation therefor, he should have the use of the property in suit, and that he did have the use of said property. Nor was defendant’s agreement any less effectual because the consideration which supported it — the use of the property — belonged to the mother, and not to complainant. Rorabacher v. Lee, 16 Mich. 169.
The decree will be affirmed, with costs.
The other Justices concurred.